DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10694409. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 1, instant application recites a method by a terminal for performing a random access in a wireless communication system, the method comprising:
receiving a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and  third information for performing the random access from a base station; measuring a reference signal received power (RSRP) based on a signal received from the base station;

comparing the RSRP with a threshold value included in the third information for performing the random access; determining an SUL carrier to perform the random access in case that the RSRP is smaller than the threshold value; determining an UL carrier to perform the random access in case that the RSRP is equal to or larger than the threshold value; and transmitting a random access preamble on the determined carrier based on the first information or the second information.
US Patent 10694409 recites a method by a terminal for performing a random access in a wireless communication system, the method comprising: receiving a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and third information for performing the random access from a base station; measuring a reference signal received power (RSRP) based on a signal received from the base station; comparing the RSRP with a threshold value included in the third information for performing the random access;
determining a first carrier associated with the SUL as a carrier to perform the random access in case that the RSRP is smaller than the threshold value; determining a second carrier as the carrier to perform the random access in case that the RSRP is equal to or larger than the threshold value; and transmitting a random access preamble on the determined carrier based on the first information or the second information.



Regarding claim 2, instant application recites wherein the transmitting of the random access preamble comprises: identifying a target received power parameter of the random access preamble corresponding to the SUL carrier from the third information for performing the random access 1n case that the RSRP is smaller than the threshold value; and transmitting the random access preamble on the SUL carrier based on the target received power parameter of the random access preamble corresponding to the SUL carrier.
US Patent 10694409 recites wherein the transmitting of the random access preamble comprises: identifying a target received power parameter of the random access preamble corresponding to the first carrier from the third information for performing the random access in case that the RSRP is smaller than the threshold value; and transmitting the random access preamble on the first carrier based on the target received power parameter of the random access preamble corresponding to the first carrier.

Regarding claim 3, instant application recites wherein the transmitting of the random access preamble comprises: identifying a target received power parameter of the random access preamble corresponding to the UL carrier from the third information for performing the random access in case that the RSRP is equal to or larger than the threshold value; and transmitting the random access preamble on the UL carrier based on the target received power parameter of the random access preamble corresponding to the UL carrier.
US Patent 10694409 recites wherein the transmitting of the random access preamble comprises: identifying a target received power parameter of the random access preamble corresponding to the second carrier from the third information for performing the random access in case that the RSRP is equal to or larger than the threshold value; and transmitting the random access preamble on the second carrier based on the target received power parameter of the random access preamble corresponding to the second carrier.

Regarding claim 4, instant application recites wherein a frequency of the SUL carrier is lower than a frequency of the UL carrier.
US Patent 10694409 recites wherein the first carrier is lower than the second carrier.

Regarding claim 5, instant application recites further comprising: receiving information on transmission of a physical uplink control channel (PUCCH) from the base station on terminal-specific radio resource control (RRC) signaling; and transmitting the PUCCH on the SUL carrier or the UL carrier based on the information on the transmission of the PUCCH, wherein the first information comprises frequency information for the UL carrier, and the second information comprises frequency information for the SUL carrier.
US Patent 10694409 recites further comprising: receiving information on transmission of a physical uplink control channel (PUCCH) from the base station on terminal-specific radio resource control (RRC) signaling; and transmitting the PUCCH on the first carrier or the second carrier based on the information on the transmission of the PUCCH.

Regarding claim 6, instant application recites a method by a base station for performing a random access in a wireless communication system, the method comprising: generating a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and third information for performing the random access; transmitting the generated message to a terminal; and receiving a random access preamble for performing the random access on an SUL carrier or an UL carrier, wherein the third information includes a threshold value for selecting between the UL carrier and the SUL carrier.
US Patent 10694409 recites a method by a base station for performing a random access in a wireless communication system, the method comprising: generating a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and third information for performing the random access from a base station; transmitting the generated message to a terminal; and receiving a random access preamble for performing the random access on a first carrier associated with the SUL or a second carrier based on the first information or the second information, wherein a reference signal received power (RSRP) is measured, by the terminal, based on a signal received from the base station, the RSRP is compared with a threshold value included in the third information for performing the random access, the first carrier associated with the SUL is determined as a carrier to perform the random access by the terminal in case that the RSRP is smaller than the threshold value, and the second carrier is determined as the carrier to perform the random access by the terminal in case that the RSRP is equal to or larger than the threshold value.

Regarding claim 7, instant application recites further comprising: transmitting, to the terminal, information on a carrier related to transmission of  a physical uplink control channel (PUCCH) on terminal-specific radio resource control (RRC) signaling.
US Patent 10694409 recites further comprising: transmitting, to the terminal, information on a carrier related to transmission of a physical uplink control channel (PUCCH) on terminal-specific radio resource control (RRC) signaling.

Regarding claim 8, instant application recites wherein the first information comprises frequency information for the UL carrier, and the second information comprises frequency information for the SUL carrier.
US Patent 10694409 recites wherein the first information comprises frequency information for the second carrier, and the second information comprises frequency information for the first carrier associated with the SUL

Regarding claim 9, instant application recites a terminal in a wireless communication system, the terminal comprising; a transceiver; and a controller configured to: control the transceiver to receive a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and third information for performing a random access from a base station, measure a reference signal received power (RSRP) based on a signal received from the base station, compare the RSRP with a threshold value included in the third information for performing the random access, determine an SUL carrier to perform the random access in case that the RSRP is smaller than the threshold value, determine an UL carrier to perform the random access in case that the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit a random access preamble on the determined carrier based on the first information or the second information.
US Patent 10694409 recites a terminal in a wireless communication system, the terminal comprising; a transceiver; and a controller configured to: control the transceiver to receive a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and third information for performing a random access from a base station, measure a reference signal received power (RSRP) based on a signal received from the base station, compare the RSRP with a threshold value included in the third information for performing the random access, determine a first carrier associated with the SUL as a carrier to perform the random access in case that the RSRP is smaller than the threshold value, determine a second carrier as the carrier to perform the random access in case that the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit a random access preamble on the determined carrier based on the first information or the second information.

Regarding claim 10, instant application recites wherein the controller is configured to: identify a target received power parameter of the random access preamble corresponding to the SUL carrier from the third information for performing the random access in case that the RSRP is smaller than the threshold value, and control the transceiver to transmit the random access preamble on the SUL carrier based on the target received power parameter of the random access preamble corresponding to the SUL carrier.
US Patent 10694409 recites wherein the controller is configured to: identify a target received power parameter of the random access preamble corresponding to the first carrier from the third information for performing the random access in case that the RSRP is smaller than the threshold value, and control the transceiver to transmit the random access preamble on the first carrier based on the target received power parameter of the random access preamble corresponding to the first carrier.

Regarding claim 11, instant application recites wherein the controller is configured to: identify a target received power parameter of the random access preamble corresponding to the UL carrier from the third information for performing the random access in case that the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit the random access preamble on the UL carrier based on the target received power parameter of the random access preamble corresponding to the UL carrier.
US Patent 10694409 recites wherein the controller is configured to: identify a target received power parameter of the random access preamble corresponding to the second carrier from the third information for performing the random access in case that the RSRP is equal to or larger than the threshold value, and control the transceiver to transmit the random access preamble on the second carrier based on the target received power parameter of the random access preamble corresponding to the second carrier.

Regarding claim 12, instant application recites wherein a frequency of the SUL carrier is lower than a frequency of the UL carrier.
US Patent 10694409 recites wherein the first carrier is lower than the second carrier.


Regarding claim 13, instant application recites wherein the controller is configured to: control the transceiver to receive information on transmission of a physical uplink control channel (PUCCH) from the base station on terminal- specific radio resource control (RRC) signaling, and control the transceiver to transmit the PUCCH on the SUL carrier or UL carrier based on the information on the transmission of the PUCCH, and wherein the first information comprises frequency information for the UL carrier, and the second information comprises frequency information for the SUL carrier.
US Patent 10694409 recites wherein the controller is configured to: control the transceiver to receive information on transmission of a physical uplink control channel (PUCCH) from the base station on terminal-specific radio resource control (RRC) signaling, and control the transceiver to transmit the PUCCH on the first carrier or the second carrier based on the information on the transmission of the PUCCH.

Regarding claim 14, instant application recites a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: generate a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and third information for performing a random access, control the transceiver to transmit the generated message to a terminal, and control the transceiver to receive a random access preamble for performing the random access on an SUL carrier or an UL carrier, wherein the third information includes a threshold value for selecting between the UL carrier and the SUL carrier.
US Patent 10694409 recites a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: generate a message including first information for configuring an uplink (UL), second information for configuring a supplementary uplink (SUL), and  third | information for performing a random access from a base station, control the transceiver to transmit the generated message to a terminal, and control the transceiver to receive a random access preamble for performing the random access on a first carrier associated with the SUL or a second carrier based on the first information or the second information, wherein a reference signal received power (RSRP) is measured, by the terminal, based on a signal received from the base station, the RSRP is compared with a threshold value included in the third information for performing the random access, the first carrier associated with the SUL is determined as a carrier to perform the random access by the terminal in case that the RSRP is smaller than the threshold value, and the second carrier is determined as the carrier to perform the random access by the terminal in case that the RSRP is equal to or larger than the threshold value.


Regarding claim 15, instant application recites, wherein the controller is configured to control the transceiver to transmit to the terminal information on a carrier related to transmission of a physical uplink control channel (PUCCH) on terminal-specific radio resource control (RRC) signaling.
US Patent 10694409 recites wherein the controller is configured to control the transceiver to transmit to the terminal information on a carrier related to transmission of a physical uplink control channel (PUCCH) on terminal-specific radio resource control (RRC) signaling.

Regarding claim 16, instant application recites wherein the first information comprises frequency information for the UL carrier, and the second information comprises frequency information for the SUL carrier.
US Patent 10694409 recites wherein the first information comprises frequency information for the second carrier, and the second information comprises frequency information for the first carrier associated with the SUL

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463